Citation Nr: 0009498	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,657.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from May 1945 to July 1946 and 
from September 1950 to November 1950.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received pension to which he was not entitled 
due to fault on his part and failure to collect the 
overpayment would cause enrichment; fault on the part of VA 
is not shown.  

3.  The veteran is currently in receipt of pension benefits 
with additional pension based on the need for aid and 
attendance of another person; recoupment of the overpayment 
by withholding his benefits would defeat the purpose of the 
pension program.

4.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for his family's basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith; recovery of the overpayment of VA improved pension 
benefits in the amount of $1,657 would be against equity and 
good conscience and, therefore, is waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In December 1981, the veteran was granted entitlement to 
nonservice-connected pension benefits.  In January 1982, the 
veteran was notified of this action and was provided a VA 
Form 21-6896 which notified him that, "the rate of pension 
paid to a veteran depends upon the amount of family income 
and the number of dependents" and "WHEN REPORTING INCOME, THE 
TOTAL AMOUNT AND SOURCE OF ALL INCOME RECEIVED SHOULD BE 
REPORTED."

The veteran submitted annual Improved Pension Eligibility 
Verification Reports (EVRs).  In addition, he was provided 
several VA Forms 21-8768 which informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.

In pertinent part, in his June 1990 and July 1991 EVRs, the 
veteran reported that his sole source of income was from his 
Social Security benefits.  He reported having no unearned 
income.  

In September 1993, the veteran was notified that information 
was received showing hat he had $966 in unearned income for 
the period of June 1, 1989 to June 1, 1990.  

As such, he was advised that the RO proposed to retroactively 
adjust his pension benefits.  This action was taken in 
December 1993 which resulted in the creation of a $1,657 
overpayment.  The veteran requested a wavier of the recovery 
thereof.  

The veteran maintains that this income was in his account, 
but belonged to his son who is completely disabled and lives 
with him.  He indicated that the reason the money was in his 
name was because his son is unable to take care of his own 
finances.  He explained that his son has never been claimed 
and is not currently a dependent for VA purposes because he 
became disabled after his 18th birthday.  He submitted a 
photograph of his son who was clearly hooked up to a 
respirator.  The veteran's representative indicated that they 
had contacted the financial institution that disbursed the 
money in order to verify that the funds were the son's, but 
that the veteran was the payee, but this financial 
institution had not replied.  The veteran, who has been 
deemed to be totally disabled by the VA and is receiving aid 
and attendance, indicated that both he and his wife are not 
in good health and incur substantial medical bills.  He 
further indicated that their disabled son is completely 
dependent on them  In financial status reports, the veteran 
indicated that their monthly expenses exceed their monthly 
income and that they have no assets.  The Board notes that 
since the son is not a dependent, his income is not part of 
the veteran's family income although clearly he is also on a 
limited budget.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In February 1994, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that the veteran committed 
misrepresentation in failing to report the interest income in 
question.  As such, waiver was precluded by law.  The Board 
does not agree with this assessment.  The Board finds that 
there was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  It is clear that the veteran believed 
that his son was the recipient of this income and he was only 
the payee, he did not knowingly and deceptively withhold the 
pertinent information with the intent to obtain benefits to 
which he knew he had no legal entitlement.  The

Board does not believe that the veteran's erroneous report on 
his EVRs was willful in this instance or that the veteran was 
trying to seek an unfair advantage in light of his credible 
contentions.  

In light of the foregoing, the Board will consider if 
recovery of the overpayment of VA improved pension benefits 
would not be against equity and good conscience.  Although 
the Committee is required to make an initial determination on 
this matter, the Board, as set forth below, finds in the 
veteran's favor.  As such, the veteran has not been 
prejudiced in this case.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at 

fault for not notifying the VA that his income was higher.  
The Board is cognizant of the veteran's erroneous beliefs in 
this regard, but he was in fact required to report all of his 
income and let the VA determine what portion of his income 
was not part of his countable income.  Fault on the part of 
VA has not been demonstrated.

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is 
currently in receipt of pension benefits with an additional 
amount allowed for aid and attendance benefits.  Clearly, 
withholding of any such benefits at this point to recoup the 
overpayment would defeat the purpose of the pension program 
which is to assist veteran's in need of financial assistance 
due to disability. 

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted, the veteran's monthly expenses exceed 
his monthly income.  The veteran has no liquid assets with 
which to repay the debt.  As noted, his immediate family all 
have significant medical problems, in particular, the Board 
observes that he is in receipt of special monthly pension and 
his son is disabled.  Clearly, an attempt to collect the 
overpayment would put the veteran at significant risk in his 
attempts to provide for his family's basic necessities.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of defeating the 
purpose of the pension program and the financial hardship 
that would be caused by recoupment of the debt outweigh the 
elements 

which are not in the veteran's favor in this particular case.  
Accordingly, recovery of the overpayment would be against 
equity and good conscience.

ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,657 is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

